368 F.2d 230
66-2 USTC  P 9758
James T. BENN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, ENUE, Respondent.
No. 22332.
United States Court of Appeals Fifth Circuit.
Nov. 15, 1966.

Petition for Review of Decision of the Tax Court of the United States (Florida Case).
William H. Deck, John Glandon Davies, Washington, D.C., for petitioner.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Mitchell Rogovin, Chief Counsel, I.R.S., Glen E. Hardy, Atty., I.R.S., Richard M. Roberts, Act.  Asst. Atty. Gen., Thomas L. Stapleton, David O. Walter, Attys., Dept. of Justice, Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, and BROWN and GODBOLD, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing of 366 F.2d 778 and Reconsideration is denied.


2
This petition complains of the fact that, in its prior decision, this Court stated that all the issues were issues of fact, without commenting upon the mixed issues of law and fact, and the legal determinations of the Tax Court, of which it complains.  The opinion by this Court is amended to read as follows:


3
The Tax Court correctly dealt with the legal questions and the mixed questions of law and fact.  None of these is of sufficient significance to require an opinion by this Court.  All of the remaining issues were purely questions of fact.  They were decided by the Tax Court upon evidence which it was entitled to credit.  The decision by the Tax Court on these issues is not clearly erroneous, and it is therefore


4
Affirmed.